DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claim(s) 16, 18-30, 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAN et al (WO 2014/015633 A1) in view of TAN et al (US 2016/0086562 A1) and Tan et al (US 2015/0043703 A1), hereinafter Tan1.
As to claim 16: Han discloses a shift register (Figs. 1-2, 7, a shift register; Abstract), comprising an input sub-circuit, an output sub-circuit (Figs. 1-2, 7, an input sub-circuit, an output sub-circuit; Abstract, pg. 1-2, 11-14), wherein 
the input sub-circuit is coupled to a signal input terminal and a pull-up node, and is configured to, in an input stage, charge the pull-up node to a first voltage level based on a signal input from the signal input terminal, the pull-up node being a node connected in between the input sub-circuit, the output sub-circuit (Figs. 1-2, 7, the input sub-circuit is coupled to “a signal input terminal” and “a pull-up node PU”, and is configured to, in “an input stage T1-T9”, charge the pull-up node to a first voltage level based on a signal input from the signal input terminal, the pull-up node being a node connected in between the input sub-circuit, the output sub-circuit and the step-down sub-circuit; Abstract, pg. 1-2, 11-14),  
the output sub-circuit is coupled to a first clock signal input terminal, a signal output terminal, the step-down sub-circuit and the pull-up node, and is configured to, in an output stage, pull up a voltage level at the pull-up node to a second voltage level (Figs. 1-2, 7, the output sub-circuit is coupled to “a first clock signal input terminal”, “a signal output terminal”, the step-down sub-circuit and the pull-up node, and is 
and 
the output sub-circuit is further configured to, in the output stage, output a first clock signal input from the first clock signal input terminal through the signal output terminal under control of the pull-up node (Figs. 1-2, 7, the output sub-circuit is further configured to, in the output stage, output a first clock signal input from the first clock signal input terminal through the signal output terminal under control of the pull-up node; Abstract, pgs. 1-2, 11-14).
Han does not expressly disclose the shift register comprises a step-down sub-circuit, wherein the step-down sub-circuit is directly coupled to the pull-up node and the signal output terminal, and is configured to, in the output stage, pull down the voltage level at the pull-up node from the second voltage level to a third voltage level after the voltage level at the pull-up node is pulled up to the second voltage level. However, TAN teaches a shift register comprises a step-down sub-circuit, wherein the step-down sub-circuit is directly coupled to a pull-up node and a signal output terminal, and is configured to, in an output stage, pull down the voltage level at the pull-up node from a second voltage level to a third voltage level after the voltage level at the pull-up node is pulled up to the second voltage level (Figs. 2-3, a shift register comprises “a step-down sub-circuit 50”, wherein the step-down sub-circuit is further coupled to “a pull-up node PU” and “a signal output terminal OUTPUT”, and is configured to, in an output stage, pull down the voltage level at the pull-up node from the second voltage level to a third voltage level after the voltage level at the pull-up node is pulled up to the second 
Han and Tan do not expressly disclose a second electrode of the switching transistor is directly coupled to a control electrode of the switching transistor, the output sub-circuit and the signal output terminal, and the control electrode directly coupled to the output sub-circuit and the signal output terminal. However, Tan1 teaches a shift register comprises a step-down circuit including a switching transistor, wherein a first electrode of the switching transistor is coupled to a pull-up node, and an output circuit, a second electrode of the switching transistor is coupled to a control electrode of the switching transistor, the output circuit, and the signal output terminal, and the control electrode of the switching transistor directly coupled to the output circuit and the signal output terminal (Fig. 7 a shift register comprises a step-down circuit including “a 
As to claim 18: Han discloses the input sub-circuit comprises a first transistor having a first electrode coupled to the signal input terminal and a second electrode coupled to the pull-up node (Figs. 1-2, “a first transistor T1” having a first electrode coupled to the signal input terminal and a second electrode coupled to the pull-up node; Abstract, pg. 1-2).  
As to claim 19: Claim 19 is a dependent claim of claim 16. The prior arts Han and Tan further disclose claim limitation of the output sub-circuit comprises a third transistor and a storage capacitor (Han: Figs. 1-2, “a third transistor TU” and “a storage capacitor C1”; Tan: Fig. 3, “a third transistor T3” and “a storage capacitor C1” );
a first electrode of the third transistor is coupled to the first clock signal input terminal, a second electrode of the third transistor is coupled to a second terminal of the storage capacitor, and the step-down sub-circuit (Han: Figs. 1-2, a first electrode of the third transistor is coupled to the first clock signal input terminal, a second electrode of the third transistor is coupled to a second terminal of the storage capacitor; Tan: Fig. 3, a first electrode of the third transistor is coupled to the first clock signal input terminal, a second electrode of the third transistor is coupled to a second terminal of the storage capacitor, and the step-down sub-circuit), and a control electrode of the third transistor is coupled to the pull-up node and a first terminal of the storage capacitor (Han: Figs. 1-2, a control electrode of the third transistor is coupled to the pull-up node and a first terminal of the storage capacitor). In addition, the same motivation is used as the rejection of claim 19.
As to claim 20: Han discloses an output reset sub-circuit, a pull-up node reset sub-circuit, a pull-down sub-circuit, a pull-down control sub-circuit, a noise reduction sub-circuit and a step-up sub-circuit (Figs. 1-2, “an output reset sub-circuit Treset”, “a pull-up node reset sub-circuit T2”, “a pull-down sub-circuit T8”, “a pull-down control sub-circuit T3”, “a noise reduction sub-circuit T7” and “a step-up sub-circuit T9”; Abstract, pg. 1-2), wherein 

the pull-up node reset sub-circuit is coupled to the reset signal input terminal, the first signal input terminal and the pull-up node, and is configured to reset the voltage level at the pull-up node (Figs. 1-4, Abstract, pg. 1-2); 
the pull-down control sub-circuit is coupled to a pull-down node and a second clock signal input terminal, and is configured to control a voltage level at the pull-down node based on a second clock signal input from the second clock signal input terminal, the pull-down node being a node connected in between the pull-down control sub-circuit and the pull-down sub- circuit (Figs. 1-2, Abstract, pg. 1-2); 
the pull-down sub-circuit is coupled to the pull-down node, the pull-up node, the pull-down control sub-circuit and the first signal input terminal, and is configured to pull down, under control of the voltage level at the pull-up node, the voltage level at the pull-down node through a first signal input from the first signal input terminal (Figs. 1-2, Abstract, pg. 1-2);4Appl. No.: Not Yet AssignedMail Stop PCT
the noise reduction sub-circuit is coupled to the input sub-circuit, the first signal input terminal, the pull-down node, the pull-up node, the output sub-circuit, the signal output terminal and the second clock signal input terminal, and is configured to reduce output noise at the pull-up node and output noise at the signal output terminal through the first signal input from the first signal input terminal (Figs. 1-2, Abstract, pg. 1-2); and 

As to claim 21: Han discloses the output reset sub-circuit comprises a fourth transistor having a first electrode coupled to the step-down sub-circuit, the output sub-circuit and the signal output terminal, a second electrode coupled to the first signal input terminal, and a control electrode coupled to the reset signal input terminal (Figs. 1-2, “a fourth transistor Treset”; Abstract, pg. 1-2).  
As to claim 22: Han discloses the pull-up node reset sub-circuit comprises a second transistor having a first electrode coupled to the pull-up node, a second electrode coupled to the first signal input terminal, and a control electrode coupled to the reset signal input terminal (Figs. 1-2, “a fourth transistor T2”; Abstract, pg. 1-2).  
As to claim 23: Han discloses the pull-down sub-circuit includes a sixth transistor and an eighth transistor (Figs. 1-2, “a sixth transistor T4” and “an eighth transistor T5”); wherein a first electrode of the sixth transistor is coupled to the pull-down node, a second electrode of the sixth transistor is coupled to the first signal input terminal, and a control electrode of the sixth transistor is coupled to the pull-up node, and a first electrode of the eighth transistor is coupled to the pull-down control sub-circuit, a second electrode of the eighth transistor is coupled to the first signal input terminal, and a control electrode of the eighth transistor is coupled to the pull-up node (Figs. 1-2, Abstract, pg. 1-2).  
As to claim 24: Han discloses the pull-down control sub-circuit includes a fifth transistor and a ninth transistor and a pull-down control node (Figs. 1-4, “fifth transistor T3” and a ninth transistor T6”; Abstract, pg. 1-2); 
a fifth transistor, a first electrode of the fifth transistor is coupled to a first electrode of the ninth transistor and the second clock signal input terminal, a second electrode of the fifth transistor is coupled to the pull-down node, and a control electrode of the fifth transistor is coupled to the pull-down control node (Figs. 1-2, Abstract, pg. 1-2);
a first electrode of the ninth transistor is coupled to the second clock signal input terminal, a second electrode of the ninth transistor is coupled to the pull-down control node, and a control electrode of the ninth transistor is coupled to the second clock signal input terminal (Figs. 1-2, Abstract, pg. 1-2).
As to claim 25: Han discloses the noise reduction sub-circuit comprises a tenth transistor, an eleventh transistor and a twelfth transistor (Figs. 1-2, the noise reduction sub-circuit comprises “a tenth transistor T7”, “an eleventh transistor TD”, and “a twelfth transistor T8”; Abstract, pg. 1-2); 
a first electrode of the tenth transistor is coupled to the input sub-circuit and the pull-up node, a second electrode of the tenth transistor is coupled to the first signal input terminal, and a control electrode of the tenth transistor is coupled to the pull-down node (Figs. 1-2, Abstract, pg. 1-2); 
a first electrode of the eleventh transistor is coupled to the output sub-circuit and the signal output terminal, a second electrode of the eleventh transistor is coupled to the 
a first electrode of the twelfth transistor is coupled to the signal output terminal, a second electrode of the twelfth transistor is coupled to the first signal input terminal, and a control electrode of the twelfth transistor is coupled to the second clock signal input terminal Figs. 1-2, Abstract, pg. 1-2). 
As to claim 26: Han discloses the step-up sub-circuit comprises a thirteenth transistor having a first electrode coupled to the signal input terminal, a second electrode coupled to the pull-up node, and a control electrode coupled to the second clock signal input terminal (Figs. 1-2, comprises “a thirteenth transistor T9” having a first electrode coupled to the signal input terminal, a second electrode coupled to the pull-up node, and a control electrode coupled to the second clock signal input terminal; Abstract, pg. 1-2).  
As to claim 27: Han discloses a gate driver-on-array circuit, comprising a plurality of stages of shift registers each being the shift register according to claim 16 (Fig. 8, a gate driver-on-array circuit, comprising “a plurality of stages of shift registers SRs” each being the shift register according to claim 16), wherein a signal output from a gate driving signal generation unit of each stage of shift register serves as an input signal of the signal input terminal of a next stage of shift register; andPage 7 of 16Attorney Docket: 35848U a signal output from the signal output terminal of each stage of shift register is configured to drive a gate line and serves as a reset signal of a reset signal terminal of a previous stage of shift register (Fig. 8, pg. 2, 11-13).  
As to claim 28: Han discloses a display device, comprising the gate driver-on-array circuit according to claim 27 (Figs. 1-8, Abstract).  
As to claim 29: Claim 29 is a method claim of claim 1. The combination of the prior arts Han, Tan and Tan1 further disclose a method for driving a gate driver-on-array circuit, the gate driver-on-array circuit comprising a plurality of stages of shift registers (Figs. 1-9, a method for driving a gate driver-on-array circuit, the gate driver-on-array circuit comprising “a plurality of stages of shift registers SRs”; Abstract, pg. 1, 11-13), each of which comprises an input sub-circuit, an output sub-circuit and a step-down sub-circuit (Han: Figs. 1-2, an input sub- circuit, an output sub-circuit; Tan: Fig. 3, “an input sub-circuit 10”, “an output sub-circuit 20”, and “a step-down sub-circuit 50”), 
wherein the input sub-circuit is coupled to a signal input terminal and a pull-up node, and is configured to, in an input stage, charge the pull-up node to a first voltage level based on a signal input from the signal input terminal, the pull-up node being a node connected in between the input sub-circuit, the output sub-circuit and the step-down sub-circuit (Han: Figs. 1-2, 7-8, “a signal input terminal Input” and “a pull-up node PU”; Abstract, pg. 1-2, 7-8, 11-13; Tan: Fig. 3, “a signal input terminal Input1” and “a pull-up node PU”); 
the output sub-circuit is coupled to a first clock signal input terminal, a signal output terminal, the step-down sub-circuit and the pull-up node, and is configured to, in an output stage, pull up a voltage level at the pull-up node to a second voltage level (Han: Figs. 1-2, 8, “a first clock signal input terminal CLK”, “a signal output terminal Output”, Abstract, pg. 1-2, 11-13; Tan: Fig. 3, “a first clock signal input terminal CLK”, “a signal output terminal Output1”); 

the output sub-circuit is further configured to, in the output stage, output a first clock signal input from the first clock signal input terminal through the signal output terminal under control of the pull-up node (Han: Figs. 1-2, 7, Abstract, pg. 1-2, 11-13; Tan: Fig. 3, the output sub-circuit is further configured to, in the output stage, output a first clock signal input from the first clock signal input terminal through the signal output terminal under control of the pull-up node; Abstract, ¶0033-0038), 
wherein the step-down sub-circuit comprise a switching transistor having a first electrode directly coupled to the output sub-circuit and the pull-up node, a second electrode directly coupled to a control electrode of the switching transistor, the output sub-circuit and the signal output terminal, and the control electrode directly coupled to the output sub-circuit and the signal output terminal (Tan: Fig. 3, the step-down sub-circuit comprise “a switching transistorT10” having a first electrode directly coupled to the output sub-circuit 20 and the pull-up node PU; Tan1: Fig. 7, the step-down sub-circuit comprise “a switching transistor T2” having a first electrode directly coupled to the output sub-circuit and the pull-up node LK, a second electrode directly coupled to a 
wherein the method comprises: 
in an input stage, charging, by the input sub-circuit, the pull-up node to the first voltage level based on the signal input from the signal input terminal (Han: Figs. 1-2, 7, Abstract, pg. 1-2, 11-13; Tan: Fig. 3, Abstract, ¶0033-0038); and 
in an output stage, pulling up the voltage level at the pull-up node to the second voltage level, and outputting, under control of the pull-up node, the first clock signal input from the first clock signal input terminal through the signal output terminal, by the output sub-circuit (Han: Figs. 1-2, 7, Abstract, pg. 1-2, 11-13; Tan: Fig. 3, Abstract, ¶0033-0038); and 
pulling down, by the step-down sub-circuit, the voltage level at the pull-up node from the second voltage level to the third voltage level (Han: Figs. 1-2, 7, Abstract, pg. 1-2, 11-13; Tan: Fig. 3, Abstract, ¶0033-0038). In addition, the same motivation is used as the rejection of claim 29.  
As to claim 30: Han discloses each of the plurality of stages of shift registers further comprises an output reset sub-circuit, a pull-up node reset sub-circuit, a pull-down sub-circuit, a pull-down control sub-circuit, a noise reduction sub-circuit and a step-up sub-circuit, the output reset sub-circuit is coupled to a reset signal input terminal, a first signal input terminal and the signal output terminal, and is configured to reset the signal output from the signal output terminal (Han: Figs. 1-2, 7-8, “a reset signal input terminal Reset”, “a first signal input terminal VGL”; Abstract, pg. 1-2, 11-13); 

the pull-down control sub-circuit is coupled to a pull-down node and a second clock signal input terminal, and is configured to control a voltage level at the pull-down node based on a second clock signal input from the second clock signal input terminal, the pull-down node being a node connected in between the pull-down control sub-circuit and the pull-down sub-circuit (Han: Figs. 1-2, 7-8, “a pull-down node PD” and “a second clock signal input terminal CLKB”; Abstract, pg. 1-2, 11-13); 
the pull-down sub-circuit is coupled to the pull-down node, the pull-up node, the pull-down control sub-circuit and the first signal input terminal, and is configured to pull down, under control of the voltage level at the pull-up node, the voltage level at the pull-down node through a first signal input from the first signal input terminal (Han: Figs. 1-2, 7-8, Abstract, pg. 1-2, 11-13); 
the noise reduction sub-circuit is coupled to the input sub-circuit, the first signal input terminal, the pull-down node, the pull-up node, the output sub-circuit, the signal output terminal and the second clock signal input terminal, and is configured to reduce output noise at the pull- up node and output noise at the signal output terminal through the first signal input from the first signal input terminal (Han: Figs. 1-2, 7-8, Abstract, pg. 1-2, 11-13); and 
the step-up sub-circuit is coupled to the signal input terminal, the input sub-circuit, the second clock signal input terminal and the pull-up node, and is configured to step up the signal input from the signal input terminal based on the second clock signal 
wherein the method further comprises: in a reset and noise reduction stage, resetting the signal output from the signal output terminal and the voltage level at the pull-up node (Han: Figs. 1-2, 7-8, Abstract, pg. 1-2, 11-13).  
As to claims 32-33: Han discloses an output reset sub-circuit, a pull-up node reset sub-circuit, a pull-down sub-circuit, a pull-down control sub-circuit, a noise reduction sub-circuit and a step-up sub-circuit (Han: Figs. 1-2, 7-8, Abstract, pg. 1-2, 11-13), wherein 
the output reset sub-circuit is coupled to a reset signal input terminal, a first signal input terminal and the signal output terminal, and is configured to reset the signal output from the signal output terminal; the pull-up node reset sub-circuit is coupled to the reset signal input terminal, the first signal input terminal and the pull-up node, and is configured to reset the voltage level at the pull-up node (Han: Figs. 1-2, 7-8, “a reset signal input terminal Reset”, “a first signal input terminal VGL”; Abstract, pg. 1-2, 11-13); 
the pull-down control sub-circuit is coupled to a pull-down node and a second clock signal input terminal, and is configured to control a voltage level at the pull-down node based on a second clock signal input from the second clock signal input terminal, the pull-down node being a node connected in between the pull-down control sub-circuit and the pull-down sub- circuit (Han: Figs. 1-2, 7-8, “a pull-down node PD” and “a second clock signal input terminal CLKB”; Abstract, pg. 1-2, 11-13); 
the pull-down sub-circuit is coupled to the pull-down node, the pull-up node, the pull- down control sub-circuit and the first signal input terminal, and is configured to pull 
the noise reduction sub-circuit is coupled to the input sub-circuit, the first signal input terminal, the pull-down node, the pull-up node, the output sub-circuit, the signal output terminal and the second clock signal input terminal, and is configured to reduce output noise at the pull-up node and output noise at the signal output terminal through the first signal input from the first signal input terminal (Han: Figs. 1-2, 7-8, Abstract, pg. 1-2, 11-13); and 
the step-up sub-circuit is coupled to the signal input terminal, the input sub-circuit, the second clock signal input terminal and the pull-up node, and is configured to step up the signal input from the signal input terminal based on the second clock signal input from the second clock signal input terminal (Han: Figs. 1-2, 7-8, Abstract, pg. 1-2, 11-13).  
As to claim 34: Han discloses the third voltage level is greater than the first voltage level (Fig. 7 shows discloses the third voltage level is greater than the first voltage level at the pull-up node PU).  
As to claim 35: Han discloses a gate driver-on-array circuit, comprising “a plurality of stages of shift registers SRs” each being the shift register according to claim 20 (Figs. 1-2, 8, a gate driver-on-array circuit, 
a signal output from a gate driving signal generation unit of each stage of shift register serves as an input signal of the signal input terminal of a next stage of shift register (Fig. 8, Abstract, pg. 1-2, 11-13); and 
a signal output from the signal output terminal of each stage of shift register is configured to drive a gate line and serves as a reset signal of a reset signal terminal of a previous stage of shift register (Fig. 8, Abstract, pg. 1-2, 11-13).

Response to Arguments
Applicant’s arguments filed on July 14, 2021 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693